Exhibit 10.5

AMENDMENT NO. 1

TO THE

MEDICIS PHARMACEUTICAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Amendment No. 1 (“Amendment”) to the Medicis Pharmaceutical Corporation
Supplemental Executive Retirement Plan (the “Plan”) is adopted by Medicis
Pharmaceutical Corporation, a Delaware corporation (the “Company”), as of
October 6, 2011, with an effective date of June 1, 2011.

RECITALS

The Board of Directors (the “Board”) of the Company is authorized to amend the
Plan pursuant to Section 9.1 of the Plan.

The Board deems it advisable and in the best interest of the Company and its
stockholders to amend the Plan, as provided below, solely to clarify the manner
in which retirement benefits of participants under the Plan are intended to be
calculated.

AMENDMENT

1. Section 2.4 of the Plan (the definition of “Benefit Accrual Percentage”) is
hereby deleted in its entirety and the remaining sections in Article II are
renumbered accordingly.

2. In Section 4.1 of the Plan, the phrase “his Benefit Accrual Percentage” is
hereby deleted and replaced with “calculating his Retirement Benefit”.

3. Section 5.1(a) of the Plan is hereby amended and restated in its entirety as
follows:

“(a) A Participant’s Retirement Benefit under this Plan as of any date of
reference, computed as an annual benefit payable for twenty (20) years at Normal
Retirement Date, shall equal the product of:

(i)(A) with respect to any Tier I Participant, 2.5% of such Participant’s
Average Earnings, multiplied by the number of Participant’s years of Service as
of such reference date up to a maximum of twenty (20) years of Service;

(B) with respect to any Tier II Participant, 1.25% of such Participant’s Average
Earnings, multiplied by the number of Participant’s years of Service as of such
reference date up to a maximum of twenty (20) years of Service;

(C) with respect to the Tier III Participant, 10% of such Participant’s Average
Earnings, multiplied by the number of Participant’s years of Service as of such
reference date up to a maximum of five (5) years of Service;

(D) with respect to the Tier IV Participant, 3.125% of such Participant’s
Average Earnings, multiplied by the number of Participant’s years of Service as
of such reference date up to a maximum of sixteen (16) years of Service;



--------------------------------------------------------------------------------

(E) with respect to the Tier V Participant,

(1) 3.125% of such Participant’s Average Earnings, multiplied by the number of
Participant’s years of Service as of May 31, 2011, plus

(2) 2.5% of such Participant’s Average Earnings, multiplied by the number of
Participant’s years of Service from June 1, 2011 through such reference date;

provided, however, that the maximum aggregate years of Service taken into
account for the Tier V Participant for purposes of calculating (1) plus
(2) above shall be eighteen (18) years of Service;

provided, further, that in no event shall the Retirement Benefit exceed
(x) fifty percent (50%) of a Participant’s Average Earnings with respect to any
Tier I Participant, Tier III Participant, Tier IV Participant and Tier V
Participant, and (y) twenty-five percent (25%) of a Participant’s Average
Earnings with respect to any Tier II Participant.”

4. Section 5.1(b) of the Plan is hereby amended by adding the following sentence
after the first sentence thereof:

“In the event a Participant accrues a Retirement Benefit after his Normal
Retirement Date, such Retirement Benefit shall be calculated in accordance with
Section 5.1(a), provided, that the Retirement Benefit shall be computed as an
annual benefit payable for twenty (20) years at Separation from Service.”

5. Section 5.1(c) of the Plan is hereby amended by amending and restating the
last sentence thereof as follows:

“In the event a Participant’s Retirement Benefit commences after his Normal
Retirement Date, the Accrued Retirement Benefit as of Normal Retirement Date
shall be credited with four percent (4%) annual interest for each year (based on
a consecutive twelve (12) month period from the Participant’s Normal Retirement
Date, and including any partial years) that the Retirement Benefit commences
following the Participant’s Normal Retirement Date.”

6. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the same meanings assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment, the Plan shall remain in full force and
effect in accordance with its terms.

7. This Amendment shall be governed by, interpreted under, and construed and
enforced in accordance with the internal laws, and not the laws relating to
conflicts or choice of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.

* * * * *

 

2



--------------------------------------------------------------------------------

I hereby certify that this Amendment No. 1 was duly adopted by the Board of
Directors on October 6, 2011.

Executed this 6th day of October, 2011.

 

MEDICIS PHARMACEUTICAL CORPORATION

/s/ Seth L. Rodner

Name:   Seth L. Rodner Title:   Senior Vice President, General Counsel and
Secretary

 

3